Citation Nr: 0307653	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  98-00 270A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Determination of proper initial rating for a testicular 
disability involving varicocele, hydrocele, and spermatocele, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel



INTRODUCTION

The appellant served on active duty from December 1993 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision issued by the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office.  Subsequently, the claims file was 
transferred to the Regional Office (RO) in Nashville, 
Tennessee, in January 1998.

This case was last before the Board in January 2001, at which 
time it was remanded  to the RO for additional development.  
At this time, as the RO has failed to perform the prior 
development requests by the Board, the Board has no choice 
but to, once again, remand the veteran's case to the RO for 
compliance with the below requested development and the 
requirements of Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  In pertinent 
part, this law redefines the obligations of VA with respect 
to the duty to assist.  The provisions of the VCAA apply to 
all claims for VA benefits, to include claims involving 
entitlement to increased ratings.

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions are likewise satisfied.  

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  For the below described reasons, the case is 
remanded to the RO for additional development. 

The Board notes that the claims file is devoid of evidence 
reflecting that the veteran has been provided with specific 
information concerning the VCAA.  As such, the RO must 
provide the veteran with such information, as required by 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).

Additionally, a preliminary review of the record discloses 
that the development requested by the Board's November 1999 
and January 2001 remands has not been fully accomplished.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The veteran's 
representative acknowledges such deficiencies in the April 
2003 Informal Hearing Presentation.  In this regard, the 
Board finds that the November 1999 Board remand specifically 
requested that the veteran be scheduled to undergo a VA 
examination in order to asses the status of his service-
connected testicular disability.  The examiner was 
specifically requested to review the claims file, and to 
render an opinion as to whether this disability most closely 
reflected a varicose veins disorder (palpable veins, edema, 
pain with standing or walking, pigmentation, eczema, and/or 
ulceration); a genitourinary disorder, such as chronic 
epididymo-orchitis (urinary tract dysfunction); or other 
pathology.  The Board also requested the RO to re-adjudicate 
the veteran's claim taking into consideration Fenderson v. 
West, 12 Vet. App. 119 (1998) (holding that, in appeals from 
the original assignment of a disability rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings).  
However, although the veteran underwent VA examinations in 
January 2000 and March 2000, including an April 2000 addendum 
to the March 2000 examination report, the VA examinations 
were inadequate for rating purposes as they failed to comply 
with and answer the specific requests and questions posed in 
the November 1999 Board remand.  As well, the RO failed to 
adjudicate the veteran's claim under, or even acknowledge the 
existence of, the holding in Fenderson, supra.

As a result, in January 2001, the veteran's case was again 
remanded to the RO for compliance of the Board's requests as 
described in the November 1999 Board remand.  On remand, the 
veteran was once again examined by VA in July 2001.  However, 
the VA examination was, again, inadequate for rating purposes 
as it failed to comply with and answer the specific requests 
and questions posed in the November 1999 and January 2001 
Board remands.  Namely, the VA examination report failed to 
note that the claims file was reviewed, and to include an 
opinion as to whether the veteran's testicular disability 
most closely reflected a varicose veins disorder (palpable 
veins, edema, pain with standing or walking, pigmentation, 
eczema, and/or ulceration); a genitourinary disorder, such as 
chronic epididymo-orchitis (urinary tract dysfunction); or 
other pathology.  Additionally, the RO, once again, failed to 
adjudicate the veteran's claim under, or even acknowledge the 
existence of, the holding in Fenderson, supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000 (VCAA), specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

2.  The RO should obtain and associate 
with the claims file the veteran's 
treatment records for the service-
connected testicular disability involving 
varicocele, hydrocele, and spermatocele 
from the Nashville VA Medical Center from 
November 1999 to the present.  If the 
search for these records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility specifically indicating 
that these records could not be obtained.

3.  The RO should schedule the appellant 
for a VA compensation examination for 
rating purposes, to be performed by an 
urologist, to determine the nature and 
extent of impairment caused by the 
service-connected testicular disability 
involving varicocele, hydrocele, and 
spermatocele.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The 
examination report must indicate that the 
claims file was reviewed by the examiner 
prior to the examination.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of this disability 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail, to include 
any related renal dysfunction.  In order 
to assist the Board with its rating 
analysis, the examiner is also requested 
to render an opinion as to whether this 
disability most closely reflects a 
varicose veins disorder (palpable veins, 
edema, pain with standing or walking, 
pigmentation, eczema, and/or ulceration); 
a genitourinary disorder, such as chronic 
epididymo-orchitis (urinary tract 
dysfunction); or other pathology.

The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's testicular disability 
involving varicocele, hydrocele, and 
spermatocele, to include a complete and 
detailed discussion of all functional 
limitations associated with this 
condition, including precipitating and 
aggravating factors (i.e., movement and 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
disability has upon daily activities.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's testicular disability 
involving varicocele, hydrocele, and 
spermatocele, in correlation with the 
applicable diagnostic criteria set forth 
in the VA Schedule for Rating 
Disabilities ) (Rating Disabilities), 38 
C.F.R. Part 4 (2002).  The medical 
specialist must address the degree of 
severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule for 
varicose veins (Diagnostic Code 7120), 
chronic epididymo-orchitis (Diagnostic 
Code 7525), and renal dysfunction and 
urinary tract infection 
(38 C.F.R. § 4.115(b)). 

If the appellant does not cooperate with 
the examiner, this fact should be 
specifically noted and the examiner 
should provide a discussion explaining 
how any partial or complete failure to 
fully cooperate with any testing impacts 
the validity of the medical examination.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  The 
report should include a detailed account 
of all pathology found since the 
veteran's discharge from service in 
September 1996 to be present.

4.  The appellant should be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of failure to report 
to the examination.  If he fails to 
report to the examination, this fact 
should be noted in the claims folder and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report to ensure that it 
meets the requirements specified above, 
particularly given that this case has 
been remanded once previously (in January 
2001) for failure to comply with the 
November 1999 Board remand request, per 
Stegall v. West, 11 Vet. App. 268 (1998).   
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2002).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall, supra.

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking a determination of proper initial 
rating for the service-connected 
testicular disability involving 
varicocele, hydrocele, and spermatocele, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  The readjudication of 
this claim must be within the analytical 
framework provided by the United States 
Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999) (holding that an appeal 
from the initial assignment of a 
disability rating requires consideration 
of the entire time period involved, and 
contemplates "staged ratings" where 
warranted).  Furthermore, the RO's 
consideration of referring the claim for 
extraschedular evaluations under 38 
C.F.R. § 3.321(b)(1) must be documented 
on readjudication.

7.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2002) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




